DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20 were originally pending in this application of which claims 15-20 were withdrawn from further consideration (Restriction) prior to the amendment dated 06/14/2022. Claims 1, 9 and 15 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 15-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 6 para 2), filed on 06/14/2022 with respect to the objection of claim 9 have been fully considered and are persuasive. The objection of claim 9 has been withdrawn. 
Applicant’s arguments filed on 06/14/2022 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Choi et al. (KR-19990047936-A) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7 and 10-13, are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (EP-1045062-B1 in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A).
Regarding claim 1, Joo et al. teaches a washing machine comprising a rotatable drum (11) (tub) for receiving laundry, a motor (27) for driving the drum (11), AC power input means (90) for powering the motor (27), voltage sensing means (110) (detector) for sensing the voltage (electrical signal), of input AC power, ripple current sensing means (120) for sensing the ripple in the input AC power (see Claim 4) and control means (130) (controller) configured to control the speed of the motor (27) for spin drying operation (dehydration stroke) in dependence on the magnitude of the sensed ripple current and on the voltage sensed by the voltage sensing means, characterized in that the control means (130) is configured for operating the motor (27) at a predetermined speed and determining the magnitude of said ripple, from the output of the ripple current sensing means (120), a predetermined time period after the motor (27) has reached said predetermined speed (see Claim 4), obtain an eccentric value (Step S6 [0033]) corresponding to the obtained average value (Step S3 [0030]) and the ripple value (Step S4 [0030]), and control an operation of the motor to stop or maintain the dehydration stroke based on the obtained eccentric value (Step S7 [0034]) [0011]Fig. 6.
Joo does not explicitly teach obtaining an average value of the electrical signal received during the predetermined time, checking a ripple value in the received electrical signal, obtain an eccentric value  by dividing the obtained average value by the ripple value, identify a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity.
Park et al. teaches that when the laundry  is unbalanced, the current ripple increases, and the average value of the current decreases [0059][0103]-[0105] and the average value of current  and the unbalance current limit value is set to an arbitrary value of approximately 0, and, when the detected motor current value is less than the current limit value, it is determined that the laundry  is in an unbalanced state i.e. teaches a direct relation between unbalance and current ripple. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Joo with the unbalance calculation method of Park et al. all in order to achieve the predictable result of determining the unbalanced state of laundry in real time during a laundry wrapping process while reducing unbalance reduction control time to maintain the balanced state of laundry through an improved laundry wrapping process ([0010-0011]Park et al.).
The combination of Joo and Park does not explicitly teach obtaining an eccentric value by dividing the obtained average value by the ripple value, identify a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity.
Choi teaches when a motor is on, average value (A) of a sensor signal and ripple value (B) of sensor signal are calculated/measured for predetermined time (pg.5 para 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Joo and Park with the average value and ripple value measurement of motor as taught by Choi, so that an eccentricity value can be obtained merely by dividing the obtained average value A by the ripple value B, with the benefit of determining eccentricity before it occurs and prevents vibration (pg. 5 para 6-8).
Also, even though the combination of Joo, Park and Choi does not explicitly teach identifying a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity, by comparing values of A and  B, the eccentricity can be categorized as general (when A is small and B is large) or diagonal (A is large- B is small) and since Joo teaches controlling an operation of the motor to stop or maintain the dehydration stroke based on the obtained eccentric value i.e. controlling the operation based on identified type if eccentricity is obvious.
Regarding claim 2, the combination of Joo, Park and Choi teaches the washing machine detailed above. Joo further teaches that since ripple on the electrical current is directly proportional to the imbalance generated by eccentricity of laundry [0011], if the detected ripple is larger than the predetermined value, the spin-dry operation is stopped or replaced with a fabric untangling operation [0011] and controls the operation of the motor to maintain the dehydration stroke when the obtained eccentric value is less than the predetermined value (Step S6 and S7) [0033] Joo.
Regarding claim 4, the combination of Joo, Park and Choi teaches the washing machine detailed above. Park further teaches via Fig. 7, that when it is determined that the estimated unbalance value (eccentric value) is less than or equal to the allowable value (predetermined value) (step 214), the control unit 22 performs the high-speed spin-drying process (step 216) (stage (5), Fig. 5) [0124].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method with the unbalance calculation method of Park et al. where in once the unbalance value estimated at the subsequent unbalance detecting process 4, falls within the allowable value, the unbalance reduction control time that is necessary for the procedure to return to the laundry untangling process is reduced ([0063], Park).
Regarding claims 6-7, the combination of Joo, Park and Choi teaches the washing machine detailed above. Joo further teaches that the body 1 (case) houses an outer drum 9 and the rotary inner drum 11 coaxially within the outer drum 9 for washing and spin-drying laundry. The outer drum 9 has an opening at the front where a door 13 is provided [0003] Fig. 1.
Park further teaches the laundry amount detecting process stage (3) (Fig. 5) during which the control unit 22  accelerates the motor to a constant speed (predetermined speed)  (Fig. 5 stage 4), to initiate the unbalance detecting process stage (4) to estimate an unbalance size in the drum 10 using the estimated weight information and later performs the high-speed spin-drying process stage (5) to discharge moisture contained in the laundry  by rotating the drum 10 at a high speed also while accelerating [0123-0124].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method with the unbalance calculation method of Park et al. all in order to achieve the predictable result of performing laundry wrapping operation to reduce an unbalance of the laundry, by accelerating the speed of the drum by stages, before a high-speed spin-drying operation ([0025] Park).
Regarding claims 10-13, the combination of Joo, Park and Choi teaches the washing machine detailed above. Joo further teaches that an input current detecting means 120 serves to detect the input AC current from the power input terminals 90 and includes a current sensor 122  (current detector) for converting a ripple current component of the input power at the terminal 90 to a voltage, a bridge rectifier 124 for rectifying the voltage output by the current sensor 122, rectified output of the bridge rectifier 124 (electrical signal is a current signal) is input to the control means 130 ([0024] Fig. 2, 3);
an input voltage detecting means 110 (voltage detector), serving to detect the AC voltage (electrical signal is a voltage signal) applied from the power input terminals 90, includes a potential divider comprising resistors R1, R2, R3 a capacitor C2 ([0023] Fig 2,3);
the control means 130 classifies a load imbalance in the washing machine according to the input voltage variations detected by the input voltage detecting means 110 (voltage signal includes a current signal) Then, the control means 130 compares the input current ripple, detected by the input current detecting means 120 (electrical signal includes a current signal), with a predetermined ripple [0025];
wherein the ripple value includes a highest ripple value of ripple values of the electrical signal received during the predetermined time (Step S5 [0031]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (EP-1045062-B1 in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A) and further in view of Bonlender (US 20150211168 A1). 
Regarding claim 3, the combination of Joo, Park and Choi teaches the washing machine detailed above. The combination of Joo, Park and Choi does not explicitly teach that the controller controls the speed of the motor as an acceleration control for a resonance operation when the obtained eccentric value is less than the predetermined value.
In the analogous art of washing machine control system and methods, Bonlender teaches that the controller is adapted to instruct the drive motor to accelerate the rotational speed of the basket above the minimum resonance speed when the imbalanced-load parameter is less than a maximum imbalanced-load parameter value (claim 8) [0042] (Step 210 Fig.9A).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Joo, Park and Choi with the control method of Bonlender such that the controller controls the speed of the motor as an acceleration control for a resonance operation when the obtained eccentric value is less than the predetermined value all in order to achieve the predictable result of the controller avoiding sustained rotation of the basket at or near a resonance frequency for more than a predetermined maximum dwell time thereby alleviating negative resonance effects ([0040] Bolender). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (EP-1045062-B1 in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A) and further in view of Lee et al. (US 20070039104 A1)
Regarding claim 5, the combination of Joo, Park and Choi teaches the washing machine detailed above. The combination of Joo, Park and Choi does not explicitly teach that controller determines a diagonal eccentricity has occurred when the obtained eccentric value is greater than or equal to a preset value.
Lee teaches that when unbalance occurs due to a diagonal load, vibration of a tub is severely generated in upper and lower directions. However, the rpm of the motor is not greatly decreased, and thus the unbalance is not detected [0012] hence Lee teaches a method of detecting an unbalance of washing machine by comparing a value obtained by dividing the detected vibration amount of the tub by the detected rpm variation amount (eccentric value) with a reference value (preset value) (S23) and when the value is greater than the reference value, judging that an unbalance due to a diagonal load is caused (S24a) (Fig. 2) [0038].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Joo and Park with the control method of Lee such that eccentricity due to diagonal loads can be detected thereby avoiding malfunction of washing machine ([0012] Lee).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (EP-1045062-B1 in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A) and further in view of Kawaguchi et al. (US20180187357A1).
Regarding claim 14, the combination of Joo, Park and Choi teaches the washing machine detailed above. The combination of Joo, Park and Choi does not explicitly teach that the predetermined speed (where eccentricity is measured) includes a speed between 100rpm and 150rpm.
In the dewatering process, the microcomputer 30 (controller) rotates the motor 6 at low constant speed/ first rotating speed of 120 rpm (predetermined speed) after accelerating the rotating speed of the motor 6 to the first rotating speed of 120 rpm from 0 rpm [0066] so as to avoid the vibrations generated due to unbalance laundry [0068].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Joo and Park with the control method of Kawaguchi et al. and rotate the tub at a predetermined speed between 100rpm and 150rpm so as to avoid the vibrations generated due to unbalance laundry [0069] and efficiently execute the dewatering process ([0068] Kawaguchi et al.).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US20170247826A1) in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A).
Regarding claim 1, via Fig. 1 Takashima teaches a washing machine 1 that includes an outer frame 3 (case) and a water tank 5 installed inside the outer frame 3, a rotating tub 7 of a cylindrical shape, which is open to one side, is rotatably and vertically accommodated in the water tank 5 [0072] [0074], receives laundry [0092], a motor 17 configured to rotate both the rotating tub 7 and a pulsator 9 [0077], a current detection sensor 17 a  (detector) as a detection device configured to detect a driving current (electrical signal) of the motor 17 [0077], the controller 45 controls a driving current of the motor 17, then calculates the weight of the laundry on the basis of a current value detected by the current detection sensor 17 a, controls the speed to a target value (predetermined speed) within a predetermined time,  [0148] during a spin-dry cycle [0103], when detecting an imbalance the controller 45 stops the motor 17 [0191].
Takashima does not explicitly teach obtaining an average value of the electrical signal received during the predetermined time, checking a ripple value in the received electrical signal, obtain an eccentric value  by dividing the obtained average value by the ripple value, identify a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity.
Park et al. teaches that when the laundry  is unbalanced, the current ripple increases, and the average value of the current decreases [0059][0103]-[0105] and the average value of current  and the unbalance current limit value is set to an arbitrary value of approximately 0, and, when the detected motor current value is less than the current limit value, it is determined that the laundry  is in an unbalanced state i.e. teaches a direct relation between unbalance and current ripple. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Takashima with the unbalance calculation method of Park et al. all in order to achieve the predictable result of determining the unbalanced state of laundry in real time during a laundry wrapping process while reducing unbalance reduction control time to maintain the balanced state of laundry through an improved laundry wrapping process ([0010-0011]Park et al.).
The combination of Takashima and Park does not explicitly teach obtaining an eccentric value by dividing the obtained average value by the ripple value, identify a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity.
Choi teaches when a motor is on, average value (A) of a sensor signal and ripple value (B) of sensor signal are calculated/measured for predetermined time (pg.5 para 4).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Takashima and Park with the average value and ripple value measurement of motor as taught by Choi, so that an eccentricity value can be obtained merely by dividing the obtained average value A by the ripple value B, with the benefit of determining eccentricity before it occurs and prevents vibration (pg. 5 para 6-8, Choi).
Also, even though the combination of Takashima, Park and Choi does not explicitly teach identifying a type of eccentricity as diagonal eccentricity or general eccentricity based on the obtained eccentric value, and control an operation of the motor to stop or maintain the dehydration stroke based on the identified type of eccentricity, by comparing values of A and  B, the eccentricity can be categorized as general (when A is small and B is large) or diagonal (A is large- B is small) and since Joo teaches controlling an operation of the motor to stop or maintain the dehydration stroke based on the obtained eccentric value i.e. controlling the operation based on identified type if eccentricity is obvious.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US20170247826A1) in view of Park et al. (US20080289118A1) and Choi et al. (KR-19990047936-A) and further in view of Kawaguchi et al. (US20180187357A1)
Regarding claims 8-9, the combination of Takashima, Park and Choi teaches the washing machine with a vertically disposed rotating tub as detailed above. 
The combination of Takashima, Park and Choi does not explicitly teach controlling the speed of the motor during the dehydration stroke to be at the predetermined speed, the controller accelerates the speed of the motor to the predetermined speed when a first resonant operation is completed and before performing a second resonant operation and that the speed of the motor when performing the second resonant operation is faster than the speed of the motor when performing the first resonant operation, and the predetermined speed is faster than the speed of the motor when performing the first resonant operation and that the predetermined speed includes a speed between 100rpm and 150rpm.
Kawaguchi et al. teaches a washing machine 1 that includes a housing 2, an outer drum 3, a washing drum 4 (rotating tub) [0042] Fig. 1, the washing drum 4 accommodated vertically in the outer drum 3 can be rotated about the central axis 20 [0050], a door 9 is disposed on the upper surface for opening and closing the opening 8 (inlet) [0043]. In the dewatering process, the microcomputer 30 (controller) rotates the motor 6 at low constant speed/ first rotating speed of 120 rpm (predetermined speed) after accelerating the rotating speed of the motor 6 to the first rotating speed of 120 rpm from 0 rpm. The first rotating speed is higher than a rotating speed (e.g., 50 rpm to 60 rpm (first resonant speed) at which the washing drum 4 generates transverse resonance (first resonant operation complete), and is lower than a rotating speed (e.g., 200 rpm to 220 rpm (second resonant speed) at which the washing drum 4 generates longitudinal resonance (start of second resonant operation) [0066] where
second resonant speed (200-220rpm) > predetermined speed (120rpm) > first resonant speed (50-60 rpm) 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the controller and the control method of Takashima, Park and Choi with the control method of Kawaguchi et al. so as to avoid the vibrations generated due to unbalance laundry [0069] by smoothly accelerating the drum to a maximum rotating speed without vibrating (resonating) where the centrifugal force effectively acts on the laundry to efficiently execute the dewatering process ([0068] Kawaguchi et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711